Citation Nr: 1215369	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-24 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2. Resolving all reasonable doubt in the Veteran's favor, from September 18, 2006 to August 4, 2011, service-connected bilateral hearing loss was productive of Level II hearing acuity in the right ear and Level IX hearing acuity in the left ear.

3. Resolving all reasonable doubt in the Veteran's favor, from August 4, 2011, service-connected bilateral hearing loss is productive of Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent under the schedular criteria for tinnitus, and for extra-schedular referral, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2011).

2. The criteria for an initial rating of 10 percent, but no greater, for service-connected bilateral hearing loss have been met for the period from September 18, 2006 to August 4, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011). 
3. The criteria for an initial rating of 20 percent, but no greater, for service-connected bilateral hearing loss have been met for the period from August 4, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With respect to the Veteran's tinnitus claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The facts are not in dispute with regard to the rating claim for tinnitus.  As discussed below, resolution of the Veteran's appeal for a rating in excess of 10 percent for service-connected tinnitus is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

With regard to the bilateral hearing loss claim, the VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in October 2006, prior to the initial unfavorable AOJ decision issued in March 2007.  

The Board observes that the pre-adjudicatory VCAA notice advised the Veteran of the type of evidence necessary to establish service connection, how VA would assist the Veteran in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Thus, the Board concludes that the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's private treatment records and the reports of February 2007 and August 2011 VA audiological examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board observes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, both examinations were performed by the same examiner.  For both examinations, the examiner reviewed the claims file, documented the Veteran's subjective complaints and relevant medical history, and examined the Veteran, to include the necessary audiological testing.  Thereafter, in the reports, he provided the information required to determine the appropriate disability rating under the schedular criteria.  

In addition to dictating objective test results on a VA audiological examination report, the VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, the VA audiologist noted in the August 2011 examination report that the Veteran's hearing loss resulted in difficulty in both hearing and in understanding the spoken voice unless looking directly at the speaker, thus affecting all listening environments.  The same audiologist conducted the examination in February 2007.  Thus, in this case, the Board finds that the audiologist fully described the functional effects caused by the hearing disability.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Tinnitus

The Veteran contends that his tinnitus is more severe than contemplated by the 10 percent rating assigned.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2011).  The Board notes that the interpretation of pre-June 2003 regulations to limit the rating evaluation for tinnitus to 10 percent regardless of whether the disability was unilateral or bilateral was appealed to the Court, which found that pre-June 2003 Diagnostic Code 6260 required that VA assign dual 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  However, this decision was reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent rating is the maximum schedular rating available for service-connected tinnitus. 

III. Bilateral Hearing Loss 

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating evaluation pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned. 
 
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2011).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA is for consideration when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in September 2006.  During the appeal period, he was afforded two VA examinations, in February 2007 and August 2011.  Additionally, there is an August 2006 private audiogram of record; however, the report indicates that the audiologist used the MLV method for speech recognition, which does not comport with VA standards for audiological testing.  See 38 C.F.R. § 4.85.  Therefore, those results may not be used for rating purposes.  However, the Board notes that the puretone thresholds, which are in graph form, are roughly consistent with VA puretone threshold results on the February 2007 and August 2011 VA examination reports.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Specifically, August 2006 private audiogram reflected puretone threshold results for the right ear at 1000, 2000, 3000, and 4000 hertz to be 20, 15, 45, and 75, respectively.  For the left ear, the results were 50, 50, 70, and 105.

The VA evaluations yielded the following results with pure tone thresholds, measured in decibels: 

February 2007




HERTZ




1000
2000
3000
4000
RIGHT

20
20
55
80
LEFT

55
50
75
100

The average decibel loss was 44 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 40 percent in the left ear.  

August 2011




HERTZ




1000
2000
3000
4000
RIGHT

35
45
75
85
LEFT

65
65
90
105

The average decibel loss was 60 decibels in the right ear and 81 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 30 percent in the left ear.
  
Using Table VI, these audiometric test results show the Veteran had Level II hearing loss in the right ear and Level IX in the left ear in February 2007 and Level III hearing loss in the right ear and Level XI in the left ear in August 2011.  Applying Table VII to these results, the Veteran's hearing loss met the criteria for a 10 percent rating in February 2007 and for a 20 percent rating in August 2011.  38 C.F.R. 4.85.  

The Board acknowledges that the VA examiner recommended at both examinations that the hearing loss shown in the right ear also be used as the left ear hearing loss for the purposes of determining what degree of hearing loss the Veteran had as a result of his military service.  The basis for this opinion was that the Veteran reported that his left ear hearing acuity had been a little bit worse in his left ear, but then the left ear became significantly poorer in August 2006, just prior to the Veteran filing his claim.  However, although the Board appreciates the examiner's opinion, the Board observes that an August 2006 audiogram is the first evidence of treatment for hearing loss.  There is no clinical evidence dated prior to this audiogram to allow either the examiner or the Board to objectively assess the severity of the Veteran's hearing loss prior to that date.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., perceived worsening of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to provide evidence that his hearing loss had undergone a clinical worsening prior to August 2006.  While he may have believed his hearing in the left ear had become significantly worse, there is no pre-August 2006 audiological evidence of record that addresses the level of hearing acuity he experienced at that time, and to what extent it decreased in August 2006.  Accordingly, the Board views the VA examiner's opinion as arbitrary in the face of the evidence of record.  Therefore, the Board determines that the totality of the Veteran's hearing loss is a result of his military service and should be compensated as such.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

In light of the above, the Board determines that a rating of 10 percent, but no greater, is warranted for the service-connected bilateral hearing loss from September 18, 2006 to August 4, 2011 and a rating of 20 percent, but no greater, is warranted thereafter.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to ratings in excess of those assigned.  Therefore, ratings above the 10 percent and 20 percent assigned by the Board must be denied. 

IV. Extra-schedular and TDIU Ratings

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss and tinnitus present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Further, the Board recognizes that specific complaints of how hearing loss and tinnitus affect daily activities are not addressed in the rating schedule.  However, the Board also finds that such complaints are not particularly unusual with hearing disabilities.  Absent evidence of marked interference with employment, the Board determines that referral for an extra-schedular rating is not warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record does not suggest that he is not employed due to his service-connected bilateral hearing loss and tinnitus.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

An initial rating in excess of 10 percent for service-connected tinnitus is denied.

An initial 10 percent rating, but no greater, for service-connected bilateral hearing loss is granted from September 18, 2006 to August 04, 2011.  

An initial 20 percent rating, but no greater, for service-connected bilateral hearing loss is granted from August 04, 2011.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


